Title: Saturday Novr. 8. 1783.
From: Adams, John Quincy
To: 


       Went with Mr. West to see the Queen’s Palace called Buckingham House; from its having been built by Villiers: Duke of Buckingham; in the first Chamber, are the famous Cartoons of Raphael; which were Painted on Paper to be taken on Tapestry; at Brussels; there are 7. of them; they represented several of the Acts of the apostles; the name of the Painter makes it unnecessary to say, in what manner they are executed. In another Room we saw a Number of Paintings of Vandyk, among which was a Picture of Charles the 1st. on horseback; a striking likeness and an admirable Picture. Another Room full of Pictures of Rubens —a Room decorated by Paintings of Mr. West: among which are, the death of General Wolfe, of the Chevalier Bayard; and of Epaminondas, Regulus coming out of the Senate, and Hannibal, swearing eternal enmity to the Romans. The Kings Library, in which there are 90. folio volumes of Maps. His private model chamber—this is very curious. There are the models of all the ships in the Kings service, of all the dock yards, and fortifications: and an exact model of the fortress of Gibraltar. These are the Principal curiosities in this House; tho’ there are a great many other things in it, worth seeing. Dined at Mr. Roger’s.
      